Exhibit 10.1

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 4, 2013, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects and the Administrative
Agent and the Lenders have agreed to do so on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.

1.1 Amended Definition. The following definition in Section 1.1 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:

“Indebtedness” means (a) all indebtedness, obligations and liabilities of every
nature, contingent or otherwise, of Borrower or any Guarantor to any of the
Lenders, any of the Lenders’ Affiliates, the Administrative Agent, or the
Issuing Lender, individually or collectively, under any Loan Document, whether
for principal, interest, reimbursement of amounts drawn under any Letter of
Credit, funding indemnification amounts, fees, expenses, indemnification or
otherwise, (b) Lender Hedging Obligations, and (c) Lender Product Obligations,
in each case whether existing on the date of this Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured,
including interest accruing subsequent to the filing of a petition or other
action concerning bankruptcy or other similar proceedings, and all renewals,
extensions, refinancings and replacements for the foregoing; provided; however,
that in no event shall the Indebtedness include, with respect to any Guarantor,
any Excluded Swap Obligations of such Guarantor.

 

      PAGE 1      



--------------------------------------------------------------------------------

1.2 Schedule 1.2. Schedule 1.2 to the Credit Agreement shall be and it hereby is
amended and restated in its entirety and replaced with Schedule 1.2 attached
hereto.

SECTION 2. Redetermined Borrowing Base and Conforming Borrowing Base. This
Amendment shall constitute notice of a redetermination of the Borrowing Base and
the Conforming Borrowing Base pursuant to Section 4.2 of the Credit Agreement,
and the Administrative Agent, the Lenders and the Borrower hereby acknowledge
that effective as of the date hereof, the Borrowing Base shall be $280,000,000
and the Conforming Borrowing Base shall be $245,000,000 and such redetermined
Borrowing Base and Conforming Borrowing Base shall remain in effect until the
date the Borrowing Base and the Conforming Borrowing Base are otherwise adjusted
pursuant to the terms of the Credit Agreement.

SECTION 3. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the redetermination of the Borrowing Base and
Conforming Borrowing Base contained in Section 2 of this Amendment shall be
effective upon the satisfaction of each of the conditions set forth in this
Section 3.

3.1 Execution and Delivery. The Administrative Agent shall have received a duly
executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders and (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor.

3.2 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result from the effectiveness of this Amendment.

3.3 Fees. The Borrower and the Administrative Agent shall have executed and
delivered a fee letter in connection with this Amendment, and the Administrative
Agent shall have received the fees separately agreed upon in such fee letter.

3.4 Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 4. Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:

4.1 Reaffirmation of Representations and Warranties. After giving effect to the
amendments herein, each representation and warranty of the Borrower, the Parent
and each other Credit Party contained in the Credit Agreement and in each of the
other Loan Documents to which it is a party is true and correct in all material
respects as of the date hereof (without duplication of any materiality qualifier
contained therein), except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
specified earlier date.

 

      PAGE 2      



--------------------------------------------------------------------------------

4.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by the Borrower of this Amendment and all documents, instruments and agreements
contemplated herein are within the Borrower’s corporate powers, have been duly
authorized by necessary corporate action by the Borrower, require no action by
or in respect of, or filing with, any court or agency of government (except for
the recording and filing of Collateral Documents and financing statements) and
(a) do not violate in any material respect any Requirement of Law, (b) are not
in contravention of the terms of any material Contractual Obligation, indenture,
agreement or undertaking to which the Borrower is a party or by which it or its
properties are bound where such violation could reasonably be expected to have a
Material Adverse Effect, and (c) do not result in the creation or imposition of
any Lien upon any of the assets of the Borrower except for Liens permitted by
Section 8.2 of the Credit Agreement and otherwise as permitted in the Credit
Agreement.

4.3 Enforceability. This Amendment constitutes the valid and binding obligation
of the Borrower enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.

4.4 No Default. As of the date hereof, both before and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

SECTION 5. Miscellaneous.

5.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.

5.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

5.3 Further Assurances. The Borrower covenants and agrees from time to time, as
and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.

5.4 Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.

 

      PAGE 3      



--------------------------------------------------------------------------------

5.5 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

5.6 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.7 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

5.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.

5.9 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

5.10 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[Signature pages follow.]

 

      PAGE 4      



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

BORROWER: MRC ENERGY COMPANY, as Borrower By:  

/s/ David E. Lancaster

Name:   David E. Lancaster Title:   Executive Vice President

 

      SIGNATURE PAGE      



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent By:  

/s/ Rodica Dutka

Name:   Rodica Dutka Title:   Manager, Agency

ROYAL BANK OF CANADA,

as a Lender and as an Issuing Lender

By:  

/s/ Jay Sartain

Name:   Jay Sartain Title:   Authorized Signatory

 

      SIGNATURE PAGE      



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Ryan Watson

Name:   Ryan Watson Title:   Senior Vice President

 

      SIGNATURE PAGE      



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender and as an Issuing Lender By:  

/s/ Brandon M. White

Name:   Brandon M. White Title:   Corporate Banking Officer

 

      SIGNATURE PAGE      



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Shannon Juhan

Name:   Shannon Juhan Title:   Vice President

 

      SIGNATURE PAGE      



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Terry Donovan

Name:   Terry Donovan Title:   Managing Director

 

      SIGNATURE PAGE      



--------------------------------------------------------------------------------

BMO Harris Financing, Inc., as a Lender By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Director

 

      SIGNATURE PAGE      



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:  

/s/ Nancy Mak

Name:   Nancy Mak Title:   Senior Vice President

 

      SIGNATURE PAGE      



--------------------------------------------------------------------------------

IBERIABANK, as a Lender By:  

/s/ W. Bryan Chapman

Name:   W. Bryan Chapman Title:   Executive Vice President

 

      SIGNATURE PAGE      



--------------------------------------------------------------------------------

Schedule 1.2

Percentages and Allocations

Revolving Credit

 

LENDERS

   REVOLVING
CREDIT
ALLOCATIONS      REVOLVING
CREDIT
PERCENTAGE  

Royal Bank of Canada

   $ 60,392,156.86         21.5686274510 % 

Comerica Bank

   $ 46,666,666.67         16.6666666667 % 

Citibank, N.A.

   $ 43,921,568.63         15.6862745098 % 

SunTrust Bank

   $ 35,686,274.51         12.7450980392 % 

The Bank of Nova Scotia

   $ 35,686,274.51         12.7450980392 % 

BMO Harris Financing, Inc.

   $ 21,960,784.31         7.8431372549 % 

Capital One, N.A.

   $ 21,960,784.31         7.8431372549 % 

IBERIABANK

   $ 13,725,490.20         4.90196078431 %    

 

 

    

 

 

 

TOTALS

   $ 280,000,000.00         100.00000000 %    

 

 

    

 

 

 

 

      SCHEDULE 1.2      



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Second Amendment to Third Amended and Restated Credit
Agreement (the “Second Amendment”); (ii) consents to the Borrower’s execution
and delivery thereof; (iii) consents to the terms of the Second Amendment;
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the Indebtedness pursuant to the terms of the
Guaranty or the Liens granted by it pursuant to the terms of the other Loan
Documents to which it is a party securing payment and performance of the
Indebtedness, (v) reaffirms that the Guaranty and the other Loan Documents to
which it is a party and such Liens are and shall continue to remain in full
force and effect and are hereby ratified and confirmed in all respects and
(vi) represents and warrants to the Administrative Agent and the Lenders that,
as of the date hereof, (x) all of the representations and warranties made by it
in each of the Loan Documents to which it is a party are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
specified earlier date, and (y) no Default or Event of Default has occurred and
is continuing. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that neither the Administrative Agent nor any of the Lenders have any obligation
to inform any Guarantor of such matters in the future or to seek any Guarantor’s
acknowledgment or agreement to future amendments or waivers for the Guaranty and
other Loan Documents to which it is a party to remain in full force and effect,
and nothing herein shall create such duty or obligation.

[SIGNATURE PAGES FOLLOW]

 

      CONSENT AND REAFFIRMATION      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Second Amendment.

 

GUARANTORS: MRC PERMIAN COMPANY By:  

 

Name:   David E. Lancaster Title:   Executive Vice President MRC ROCKIES COMPANY
By:  

 

Name:   David E. Lancaster Title:   Executive Vice President MATADOR PRODUCTION
COMPANY By:  

 

Name:   David E. Lancaster Title:   Executive Vice President LONGWOOD GATHERING
AND DISPOSAL SYSTEMS GP, INC. By:  

 

Name:   David E. Lancaster Title:   Executive Vice President LONGWOOD GATHERING
AND DISPOSAL SYSTEMS, LP By:   Longwood Gathering and Disposal   Systems GP,
Inc., its General Partner By:  

 

Name:   David E. Lancaster Title:   Executive Vice President

 

      CONSENT AND REAFFIRMATION SIGNATURE PAGE      



--------------------------------------------------------------------------------

MATADOR RESOURCES COMPANY By:  

 

Name:   David E. Lancaster Title:   Executive Vice President

 

      CONSENT AND REAFFIRMATION SIGNATURE PAGE      